Citation Nr: 0419284	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $36,813.00.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an October 1999 determination by the 
Committee on Waivers and Compromises (COWC) which denied the 
veteran's request for a waiver of recovery of overpayment of 
pension benefits.  The issue on appeal was originally before 
the Board in September 2001, at which time it was remanded 
for additional evidentiary development.  The veteran 
testified before the undersigned at a hearing conducted at 
the RO in June 2001.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

As noted above, the issue on appeal was originally before the 
Board in September 2001 at which time the Board determined 
that the veteran was contesting the creation of the debt at 
issue as well as it's validity.  The Board directed the RO to 
recalculate the amount of any resulting overpayment and to 
prepare a written summary of the manner of calculation of the 
overpayment.  The written summary was to be associated with 
the claims file.  Review of the claims file does not show 
that a written summary of the amounts due and amounts 
actually paid has been associated with the claims file.  

The Board stresses that VA's General Counsel has held that 
when a claimant challenges the validity of a debt, a 
calculation of the alleged debt and written decision 
justifying the validity of the debt must be accomplished.  
VAOPGCPREC 6-98 (April 24, 1998).  Moreover, a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  
Therefore, another remand is required in order to ensure 
compliance with the Board's September 2001 remand 
instructions.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
recalculate the amount of any resulting 
overpayment.  A written summary of the 
manner of calculation of the overpayment 
(with specific reference to dates of 
receipt of first payments of Social 
Security and teacher's retirement and 
amounts received) must be prepared and 
made a part of the claims file.

2. The RO should then refer the case to 
the Committee on Waivers and Compromises 
for review and consideration of the 
veteran's waiver request.

3.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case 
setting forth the manner of the 
calculation of the overpayment as well as 
consideration of the veteran's waiver 
request.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative are free to submit 
additional evidence and argument in support of the matters 
addressed by the Board in this remand.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




